Citation Nr: 0011356	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed on a direct basis and as a 
residual of exposure to mustard gas during service.

2.  Entitlement to service connection for squamous cell 
carcinoma, claimed on a direct basis and as a residual of 
exposure to mustard gas during service.

3.  Entitlement to service connection for a skin disorder 
other than squamous cell carcinoma, claimed on a direct basis 
and as a residual of exposure to mustard gas during service.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to 
January 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for chronic obstructive pulmonary disease (COPD) 
and for skin cancer, claimed on a direct basis and as a 
residual of exposure to mustard gas during service.

The case was previously before the Board in December 1996, 
when it was remanded to search for additional service 
personnel and medical treatment records.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The appellant has presented credible evidence which 
establishes that he participated in experimental tests 
involving mustard gas during his active duty service.

2.  The medical evidence of record reveals current diagnoses 
of COPD and squamous cell carcinoma, post excision from right 
hand.

3.  COPD and squamous cell carcinoma are conditions listed 
under 38 C.F.R. 
§ 3.316 as related to exposure to nitrogen or sulfur mustard 
during service.

4.  The appellant's service medical records are silent as to 
treatment for, or a diagnosis of, any skin disorder.  The 
appellant's discharge examination, performed in January 1945, 
noted that his skin was normal.

5.  The earliest medical evidence of record noting a 
diagnosis of a skin disorder other than squamous cell 
carcinoma is dated in September 1976, over 31 years after the 
appellant's discharge from the service.  

6.  The medical evidence of record revealed current diagnoses 
of basal cell carcinoma, post excision from the nose, and 
actinic keratosis of the hands and forearms. 

7.  The appellant has not presented competent evidence of a 
nexus between his current skin disorders, other than squamous 
cell carcinoma, and his active duty military service, 
including his mustard gas exposure during that time.

8.  The veteran has not presented a plausible claim for 
service connection for a skin disorder other than squamous 
cell carcinoma.


CONCLUSIONS OF LAW

1.  The appellant's COPD is presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.316 (1999).

2.  The appellant's squamous cell carcinoma, post excision 
from right hand, is presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.316 (1999).

3.  The appellant has not presented a well-grounded claim for 
service connection for a skin disorder other than squamous 
cell carcinoma, on a direct basis or as residuals of exposure 
to mustard gas during service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded, a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The credibility of the 
evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded. See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

In cases involving exposure to specified vesicant agents 
(mustard gas and Lewisite) under 38 C.F.R. § 3.316, the 
burden of submitting a well-grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) has held that under 38 C.F.R. § 3.316 "the 
veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1999).

II.  Factual Background

The veteran served on active duty in the United States Army 
from April 1944 to January 1945.  The report of the veteran's 
pre-induction examination, performed in March 1944, revealed 
essentially normal findings throughout.  A medical treatment 
report, dated in November 1944, noted the veteran's 
complaints of headaches and poor vision "since he got 
mustard gas in his eyes in Aug. 44 at Edgewood arsenal."  
The veteran's discharge examination, performed in January 
1945, noted findings of normal skin and lungs.  X-ray 
examination of the chest was also negative.

In May 1993, the veteran filed his present claim seeking 
service connection for COPD and skin cancer, secondary to 
inservice exposure to mustard gas.  In support of his claim, 
the RO obtained numerous medical treatment reports, dated 
from September 1976.  

In September 1976, the veteran underwent an excisional biopsy 
of a lesion on his right wrist.  The pathological report 
noted microscopic diagnoses of solar keratosis, solar 
elastosis and deep tissues of one section showing focal fat 
necrosis and acute abscess formation, non-specific, reactive 
not malignant.  A medical treatment report, dated in March 
1980, noted the veteran's complaints of shortness of breath.  
A pathological report, dated in October 1984, noted that the 
veteran underwent an excisional biopsy of a lesion on his 
left shoulder.  The report concluded with a microscopic 
diagnosis of irritated squamous papilloma.  

In December 1986, the veteran underwent an excisional biopsy 
of skin on the left side of the neck.  The pathological 
report of this procedure concluded with a microscopic 
diagnosis of actinic keratosis with epithelial crusting.  In 
February 1990, the veteran was hospitalized for treatment of 
severe nausea and vomiting.  An X-ray examination of his 
chest revealed an impression of chronic lung disease.  
Following a six-day stay, the veteran was discharged with 
diagnoses, in part, of left bacillar pneumonia, acute, and 
COPD.  A September 1992 treatment report noted the veteran's 
narrative history of exposure to mustard gas while in the 
service.  A medical treatment report, dated in November 1992, 
noted the veteran's complaints of shortness of breath.  X-ray 
examination of the chest revealed increasing COPD with 
dyspnea.  The report concluded with an impression of 
resolving pneumonia and COPD with emphysema and dyspnea.

In September 1993, the veteran submitted a copy of Special 
Order No. 316 from the Office of the Chief, Chemical Warfare 
Service, dated in December 1944.  This Order commended 
participants who knowingly submitted themselves to chemical 
agents tests conducted by the Medical Division between 
February 1944 and November 1944.  The veteran was not listed 
as a participant on this Order.

In October 1993, a VA examination for non-tuberculosis 
diseases was conducted.  The report of this examination noted 
the veteran's complaints of shortness of breath on exertion.  
The veteran denied having ever smoked cigarettes at any time 
during his life.  Physical examination revealed relative 
fixation of the chest and distant heart and breath sounds, 
bilaterally.  Pulmonary function testing revealed minimal 
obstructive lung defect confirmed by a decreased flow rate.  
X-ray examination of the chest revealed an impression of 
over-expanded lungs consistent with COPD.  The examination 
report concluded with a diagnosis of COPD. 

In October 1993, a VA examination of the skin was conducted.  
The report of this examination noted the veteran's complaints 
of lesions on his hands and forearms.  Physical examination 
revealed multiple small keratosis on the hands and forearms.  
The report concluded with a diagnosis of actinic keratosis, 
secondary to chronic sun exposure.

In January 1994, a statement was submitted by a former fellow 
servicemember, who appeared on the list of participants cited 
by the above-mentioned Special Order No. 316.  In his 
statement, the former fellow servicemember indicated that the 
veteran participated along with him in mustard gas testing 
while stationed at the Edgewood Arsenal in Maryland.

In August 1994, the veteran underwent excisional biopsies of 
lesions on his nose and right hand.  The pathological report 
noted a microscopic diagnosis of the nose material as basal 
cell carcinoma, solid and morphea pattern.  The report also 
noted a microscopic diagnosis of the right hand lesion as 
superficial well-differentiated squamous cell carcinoma.  A 
follow-up treatment report, dated in August 1994, noted that 
both excision sites appear to be healing okay.  

In February 1995, the veteran was seen for his regular 
checkup.  The report of this examination noted, "[h]is lungs 
still give him trouble.  He thinks this, of course, stems 
from poison gas exposure which we had discussed before."  
The report concluded, in part, with a diagnosis of chronic 
lung disease.  An April 1996 treatment report noted that the 
veteran's complaints of dyspnea with heavy exertion.  A 
diagnosis of chronic lung disease with dyspnea on exertion 
was given.  A treatment report, dated in November 1996, 
revealed treatment for chronic lung disease.  Physical 
examination of the veteran's lungs revealed some dry crackles 
in both bases.  

In February 1997, the veteran filed a statement in support of 
his claim.  In his statement, the veteran indicated that he 
participated in mustard gas training while stationed at the 
Edgewater Arsenal in the State of Maryland beginning in July 
1944.  

Specifically, he stated:

[I]n July we went in the gas chamber 
twenty-one time [sic] for one hour a day.  
We had to wear impregnate [sic] clothing 
with long underwear and gas mask.  The 
person that was in charge of the test 
told us that this was mustard gas.  In 
August we started another test.  I was 
rubbed with some blue ointment and 
dressed in long underwear under my 
protective clothing in the summertime.  
We had to play two baseball games a day.  
We were told that they wanted to see if 
the blue ointment would stay on us when 
we were hot and sweating.  We had to wear 
our clothing for three weeks.

III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran contends that service connection is warranted for 
COPD and skin cancer on a direct basis and secondary to 
exposure to mustard gas during service. Specifically, he 
alleges that he developed these conditions as a result of 
mustard gas training while stationed at the Edgewater Arsenal 
in the State of Maryland.  Thus, the Board notes that the 
veteran's alleged inservice incurrence of these conditions 
was not incurred in combat; accordingly the provisions of 
38 U.S.C.A. § 1154(b) are not applicable in this matter.

A.  Exposure to Mustard Gas During Service

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316, the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well-grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider." Pearlman, 11 Vet. 
App. at 447. 

After a thorough review of the evidence of record, the Board 
concludes that the veteran did incur full-body exposure to 
nitrogen or sulfur mustard during his active military 
service.  Through his various pleadings and statements 
herein, the veteran alleged that he incurred full body 
exposure to mustard gas while stationed at the Edgewood 
Arsenal in the State of Maryland in 1944.  Special Order No. 
316, dated in December 1944, commended participants who 
knowingly submitted themselves to chemical agents tests 
conducted by the Medical Division between February 1944 and 
November 1944.  A former fellow servicemember, whose name 
appears as a testing participant on Special Order No. 316, 
noted that the veteran participated along with him in mustard 
gas testing while stationed at the Edgewood Arsenal in the 
State of Maryland.  An inservice medical treatment, dated in 
November 1944, during the veteran's period of active duty 
service, noted the veteran's complaints of headaches and poor 
vision "since he got mustard gas in his eyes in Aug. 44 at 
Edgewood arsenal."  Extending the benefit of the doubt to 
the veteran, as required by the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) when the evidence is in equipoise, the 
Board finds that the veteran did incur full-body exposure to 
nitrogen or sulfur mustard during his active military 
service.

i.  Service Connection for Chronic Obstructive Pulmonary 
Disease

The medical evidence of record reveals that the veteran 
currently has COPD.  This condition is entitled to a 
presumption of service connection under 38 C.F.R. 
§ 3.316.  Applying the relaxed nexus standard as outlined in 
38 C.F.R. § 3.316, the Board concludes that service 
connection is warranted for COPD, as a residual of exposure 
to mustard gas during service. Pearlman, 11 Vet. App., at 
447. 

ii.  Service Connection for Squamous Cell Carcinoma

The medical evidence of record reveals that the veteran 
underwent the excision of squamous cell carcinoma from the 
right hand in August 1994.  Squamous cell carcinoma is 
entitled to a presumption of service connection under 38 
C.F.R. § 3.316.  Applying the relaxed nexus standard as 
outlined in 38 C.F.R. § 3.316, the Board concludes that 
service connection is warranted for squamous cell carcinoma, 
post excision from right hand. Pearlman, 11 Vet. App., at 
447.  

iii.  Service Connection for Skin Disorder Other than 
Squamous Cell Carcinoma

The medical evidence of record reveals that the veteran has 
been diagnosed with a variety of skin disorders other than 
squamous cell carcinoma, including basal cell carcinoma of 
the nose and actinic keratosis of the hands and forearms.  
However, none of these conditions warrant presumptive service 
connection on the basis of mustard gas exposure under 
38 C.F.R. § 3.316 (1999).  

As noted above, the regulation provides for a relaxed 
standard rather than the generally applicable Caluza test 
with respect to inservice exposure and nexus.  However, the 
regulation does not relieve the veteran from the requirement 
of submitting competent medical evidence of a current 
disability specified in 38 C.F.R. § 3.316.  As such, even if 
the Board accepts that the veteran was exposed to mustard 
gas, the veteran's claim for service connection for a skin 
disorder other than squamous cell carcinoma is not well 
grounded under the relaxed standard provided by 38 C.F.R. 
§ 3.316.  Pearlman v. West, 11 Vet. App. at 446.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Appeals for Veterans Claims has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza, 7 Vet. App. 498; 
Grottveit, 5 Vet. App. at 93.  

There is absolutely no competent medial evidence of record 
which in any way relates the veteran's current skin 
disorders, other than squamous cell carcinoma, to mustard gas 
exposure during service.  The only evidence linking these 
conditions to veteran's mustard gas exposure during service 
is the veteran's own assertions.  However, these statements 
are not competent evidence to establish the etiology of his 
current skin disorders.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
veteran is not a physician, he is not competent to make a 
determination that his current skin disorders, other than 
squamous cell carcinoma, are the result of a disease or 
injury incurred over fifty years ago rather than the result 
of an intercurrent cause. See Espiritu, 2 Vet. App. 492, 495 
(1992); Grottveit, 5 Vet. App. at 93.  Thus, even assuming 
that the veteran was exposed to mustard gas, the veteran has 
presented absolutely no competent evidence to support his 
contention that mustard gas exposure causes either basal cell 
carcinoma or actinic keratosis.  The veteran's service 
medical records are silent as to treatment or diagnosis of a 
skin disorder.  The veteran's discharge examination, 
performed in January 1945, noted findings of normal skin and 
lungs.  The first competent post service diagnosis of a skin 
disorder was not until September 1976, over 31 years after 
the veteran's discharge from the service.  Moreover, the VA 
skin examination, performed in October 1993, attributed the 
veteran actinic keratosis of the hand and forearms to 
"chronic sun exposure."

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a chronic obstructive 
pulmonary disease, claimed as a residual of exposure to 
mustard gas during service, is granted, subject to the law 
and regulations governing the payment of monetary awards.

Entitlement to service connection for squamous cell 
carcinoma, post excision from right hand, claimed as a 
residual of exposure to mustard gas during service, is 
granted, subject to the law and regulations governing the 
payment of monetary awards.

Because it is not well grounded, the veteran's claim for a 
skin disorder other than squamous cell carcinoma, on a direct 
basis and as a residual of mustard gas exposure during active 
service, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

